Citation Nr: 1603408	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 2012, for the addition of A.K.H. as a dependent child to the Veteran's award of VA disability compensation.  

2.  Entitlement to service connection for status post left knee anterior cruciate ligament (ACL) tear.  

3.  Entitlement to service connection for back strain.  

4.  Entitlement to an initial, compensable disability rating for service-connected left hip strain with abduction of the thigh.  

(The issue of entitlement to an initial compensable rating for service-connected status post left foot second metatarsal fracture will be addressed in a separate decision.) 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1996 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which added A.K.H. as a dependent child to the Veteran's award of VA disability compensation, effective March 20, 2012.  The RO in Roanoke, Virginia, now has jurisdiction over this appeal.  

This matter also comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for status post left knee ACL tear and back strain and awarded an initial, compensable disability rating for service-connected left hip strain with abduction of the thigh.  

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing conducted in Washington, DC.  A transcript of the hearing is associated with the record.  

In this regard, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's appeal.  A review of the VBMS claims file reveals a copy of the March 2015 VA Form 9 and November 2015 Board hearing transcript relevant to the dependency claim on appeal, as well as various medical records and examinations relevant to the other claims on appeal.  All of the foregoing evidence has been considered by the Agency of Original Jurisdiction (AOJ) in the January 2015 statement of the case (SOC) and May 2015 rating decision.  The remaining documents in VBMS and Virtual VA consist of various evidentiary and adjudicatory documents that are duplicative of those contained in the paper claims file or are irrelevant to the issues addressed in this decision.  

For reasons explained below, the issues of entitlement to service connection for left knee ACL tear and back strain, as well as the issue of entitlement to an initial, compensable disability rating for service-connected left hip strain with abduction of the thigh, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Effective May 20, 2006, the Veteran's combined disability rating was 40 percent.  

2.  The competent and credible evidence of record raises a reasonable doubt as to whether the Veteran informed VA of his A.K.H.'s birth and dependency within one year of her date of birth on May [redacted], 2007.  


CONCLUSION OF LAW

The criteria for an earlier effective date of May [redacted], 2007, for payment of additional benefits for the addition of A.K.H. as a dependent child to the Veteran's award of VA disability compensation have been met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. §§ 3.31, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to award an earlier effective date for the addition of A.K.H. as a dependent child to the Veteran's award of VA disability compensation is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the last of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

In a May 2006 rating decision, the AOJ awarded a 10 percent rating for service-connected left hip strain, as well as noncompensable ratings for other service-connected disabilities, including right and left shoulder disabilities, effective May 20, 2006.  Subsequently, in a March 2007 rating decision, the AOJ (in pertinent part) awarded an increased 20 percent rating for the service-connected right shoulder disability and an increased 10 percent rating for the service-connected left shoulder disability, both effective from May 20, 2006.  As a result, the Veteran's combined disability rating was 40 percent, effective May 20, 2006.  

In March 2008, the Veteran filed a claim to add N.N.H. as his dependent spouse.  The Veteran did not provide any information as to any dependent children at that time.  In an October 2008 decisional letter, the AOJ denied the Veteran's claim to add N.N.H. as a dependent because he had not provided a complete marital history for him or his spouse, or his spouse's social security number or date of birth.  

In April 2012, the Veteran filed a claim to add N.N.H. as his dependent spouse, as well as M.K.H. and A.K.H. as his dependent children.  In support of his claim, the Veteran submitted all required information and documentation, including the social security numbers for each claimed dependent, as well as Consular Reports of Birth Abroad for his son and daughter, which reflect that his daughter, A.K.H., was born on May [redacted], 2007.  

In a January 2013 decisional letter, the AOJ granted the dependency claim for N.N.H. (his spouse) and M.K.H. (his son), effective May 20, 2006, the date he was awarded a 40 percent rating, but granted the dependency claim for A.K.H. (his daughter), effective March 20, 2012, which was noted as the date he first told VA she was his dependent.  

In February 2013, the Veteran filed an NOD as to the AOJ's determination as to the effective date of the addition of A.K.H. as a dependent to his award of VA disability compensation, from which this appeal ensues.  

The Veteran has argued that he is entitled to an effective date earlier than March 20, 2012, for the addition of A.K.H. as his dependent child, as he informed VA of her existence shortly after she was born in May 2007.  After resolving all reasonable doubt in favor of the Veteran, the Board agrees.  

As noted, during the November 2015 Board hearing, the Veteran testified that he informed VA of his daughter's birth shortly after she was born in May 2007.  In this regard, he testified that, in 2007, he was employed as a third party contractor with the State Department and at one point lived in Yemen where both his son and daughter were born.  He testified that he called VA using Yahoo messenger via the Internet and was told the information he submitted in support of his claim to add N.N.H. as a dependent spouse was denied and, at that time, he asked what he should do about adding his daughter as a dependent and was informed to submit all of the required information and documentation when he had it.  The Veteran testified that he did not have proper documentation - such as birth certificates or social security numbers - for his daughter, son, or wife at that time, and that it took several years (until 2011) to obtain this information because the US Embassy in Yemen was backlogged and the process to obtain such documents is an inherently long process, but that he made numerous references to his son and daughter to VA throughout that period of time.  

While the evidentiary record does not contain any documentary evidence showing the Veteran informed VA of his daughter's birth shortly after she was born in May 2007 or in 2008 after he was informed his claim to add N.N.H. as a dependent spouse was denied, the Veteran's testimony in this regard is considered competent and the Board has no reason to doubt his credibility.  In this context, the Board finds probative that the Veteran has been seeking entitlement to VA disability compensation since February 2006 and, as such, it is plausible that he contacted VA via telephone while living overseas on various occasions and likely mentioned having a son and daughter to VA personnel, even though there is no report of contact or other evidence documenting such statement.  

Therefore, the Board finds the competent and credible evidence of record raises a reasonable doubt as to whether the Veteran informed VA of A.K.H.'s birth and dependency within one year of her birth in May 2007.  As such doubt is resolved in favor of the Veteran, the Board finds that the proper effective date for the addition of A.K.H. as a dependent child to the Veteran's award of VA compensation benefits, is May [redacted], 2007, her date of birth, as evidence of the event was received within one year of the event.  See 38 C.F.R. §§ 3.31, 3.401(b); see also 38 U.S.C.A. § 5107.  

ORDER

An earlier effective date of May [redacted], 2007, is granted for the addition of A.K.H. as a dependent child to the Veteran's award of VA disability compensation, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

In a May 2015 rating decision, the AOJ, in pertinent part, denied service connection for status post left knee ACL tear and back strain and awarded an initial, compensable disability rating for service-connected left hip strain with abduction of the thigh.  In September 2015, the Veteran submitted a notice of disagreement (NOD) and written statement which indicated that he wanted to appeal the AOJ's determination as to these claims.  See September 2015 VA Form 21-0958 and Veteran statement. 

Because the Veteran has submitted an NOD which expresses disagreement with the AOJ's determination as to his claims involving the left knee, back, and left hip with abduction of the thigh denial of his hearing loss and his NOD was submitted within one year of the May 2015 decision, his NOD is considered timely as to each one of those claims.  See 38 C.F.R. §§ 20.201, 20.302. 

To date, however, the AOJ has not issued an SOC addressing the Veteran's claims of entitlement to service connection for status post left knee ACL tear and back strain or entitlement to an initial, compensable disability rating for service-connected left hip strain with abduction of the thigh.  As such, the Board has no jurisdiction over these issues and the claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issues of entitlement service connection for status post left knee ACL tear, service connection for back strain, and entitlement to an initial, compensable disability rating for service-connected left hip strain with abduction of the thigh, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


